Citation Nr: 1113447	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  02-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), variously diagnosed as anxiety and depression.  

2.  Entitlement to service connection for PTSD, to include the question of whether new and material evidence has been received by VA to reopen a previously denied claim.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision by the Houston RO.  It was previously before the Board in June 2006, December 2007, and most recently in August 2010, so that additional development actions could be undertaken.  

The most recent remand was to facilitate the Veteran's request for another Board hearing, given that his March 2005 Board hearing was presided over by a Board employee who has since retired.  Despite having been provided advance written notice of the date, time, and location of that hearing, the Veteran failed to appear for the hearing, without reason, and the case has since been returned to the Board for further review.  

Although the Veteran filed a current claim for depression, the Board has restyled the issues to include any potentially relevant psychiatric claims raised in the record, which includes PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As PTSD was previously denied, the Board will address this component of his psychiatric claim based on new and material evidence.

The Board grants service connection for an anxiety disorder and, in addition, finds that new and material evidence has been received to reopen the prior denial of service connection for PTSD, but remands the issue of PTSD to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In July 1998, the RO denied entitlement to service connection for PTSD; the Veteran did not appeal.  

2.  Since the July 1998 decision, evidence has been received by VA that was not previously before VA decision makers, which bears directly and substantially upon the specific matter under consideration, and is so significant that it must be considered in order to decide fairly the merits of the claim.  

3.  The currently-diagnosed anxiety disorder is the result of an in-service motor vehicle accident in which he sustained bodily injury.  


CONCLUSIONS OF LAW

1.  The RO's July 1998 decision denying a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  

2.  New and material evidence has been received by VA with which to reopen the previously-denied claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

3.  An acquired psychiatric disorder, diagnosed as anxiety, was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, his claims.  

New and Material Evidence to Reopen Claim for PTSD

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) that are not appealed within in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims submitted prior to August 29, 2001, as is the case here based on the claim to reopen filed in June 2001, the definition of new and material evidence is as follows:  New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  (This definition has been modified, but the modification applies only to claims filed on or after August 29, 2001; the current claim to reopen was filed prior to that date.  See 66 Fed. Reg. 45620 (2001)).

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

Service connection for PTSD was originally and most recently denied by the RO in July 1998, when it was determined that the claimed disorder was not shown.  Following notice to the Veteran of the denial action and his appellate rights in early August 1998, no timely appeal was initiated, thereby rendering final the July 1998 action.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the finality of the most recent denial of service connection in July 1998, the question at this juncture is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  

However, in this instance, notice is taken by the Board that the record includes various examination and treatment records denoting a diagnosis of PTSD.  This documentary evidence, the credibility of which, although not its weight, is to be presumed under Justus v. Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156 (2001), on the basis that, while, the evidence previously of record did not identify a clinical diagnosis of PTSD, the evidence received subsequent to July 1998 in fact does include one or more diagnoses thereof.  

To that extent, alone, the previously denied claim for service connection for PTSD is reopened per 38 U.S.C.A. § 5108 and the appeal is granted to that extent.  As such, a remand is required to fully address the merits of the claim, following full compliance with the VA's duties to notify and assist.  

Service Connection for an Anxiety Disorder

Service treatment records indicate that mental health counseling was requested by the Veteran in October 1971.  Psychiatric evaluation at that time showed mild anxiety, but no mental disease; he was returned to duty.  

Service treatment records further show that the Veteran was involved in a motor vehicle accident in January 1973 while on active duty near Binsfeld, Germany.  He sustained a cerebral concussion, in addition to lacerations of the forehead and neck.  Hospitalization for treatment of his injuries was required, followed by additional medical management, including plastic surgery in April 1974 for revision of a forehead scar.  

He was referred for psychiatric evaluation in March 1973 due to a neurosis involving a police phobia, reportedly the result of the death of his cousin through police brutality.  Examination showed no evidence of a psychosis or neurosis, although he exhibited a depressed affect and many of his depressive features were attributed by the examiner to the return of his spouse and child to the United States and his lack of job satisfaction as a security policeman.  

While an April 2007 VA examination did not reflect a diagnosis of an anxiety disorder, multiple diagnoses of anxiety disorder are reflected in a number of VA records of outpatient treatment compiled in recent years.  

Of significance, a November 2009 VA psychological examination diagnosed an anxiety disorder, not otherwise specified, on the basis of symptoms stemming from the in-service car accident in January 1973, inclusive of nightmares, intrusive thoughts, and avoidance of driving.  In the opinion of the examining VA psychologist, it was at least as likely as not that the Veteran's anxiety disorder was related to the motor vehicle accident in which he was involved in service.  

In sum, service records amply document the occurrence of an in-service motor vehicle accident in which the Veteran was severely injured, including head trauma.  Likewise, there is objective verification of the existence of an anxiety disorder and medical opinion evidence, not otherwise contradicted, linking the in-service accident to the anxiety disorder.  On that basis, service connection for an anxiety disorder is warranted and the appeal is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

With respect to the claim for service connection for anxiety, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Similarly, in claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

While the RO failed to address whether new and material evidence was needed to reopen the claim for PTSD and no Kent notice was provided, the Board finds that there is no prejudice to the Veteran as the claim is being reopened.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received by VA, the previously denied claim for service connection for PTSD is reopened.  

Service connection for an anxiety disorder is granted.  


REMAND

Having reopened the claim for entitlement to service connection for PTSD, the Board finds that VCAA notice as to the information and evidence needed to substantiate the claim is needed.  Therefore, the claim is remanded to ensure that those necessary procedural actions are undertaken.  In addition, an examination should be undertaken in order to ascertain whether PTSD is related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake those actions necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a), including notice to the Veteran of what information and evidence are needed to substantiate his claim for service connection for PTSD, to include the recent change to 38 C.F.R. § 3.304(f) (see 75 Fed. Reg. 39843 (July 13, 2010)).  

2.  Obtain VA clinical records from the VA Medical Center in Houston since April 2010 and associate those with the claims file.  

3.  Thereafter, schedule the Veteran for an examination in order to ascertain whether he has a diagnosis of PTSD, and if it is related to service.

The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  

The VA examiner should undertake a complete review of the Veteran's history and current complaints, and undertake a comprehensive mental status evaluation and any tests deemed as necessary.  All pertinent diagnoses should be detailed, and the examiner should differentiate between acquired and non-acquired psychiatric disorders.  

The examiner should then offer an opinion addressing the following questions:

(a)  Does the Veteran meet the diagnostic criteria for PTSD?  If so, is his PTSD the result of a specific in-service stressor and does the Veteran experience symptoms related to that claimed stressor?  The examiner is also asked to address the question of whether it is at least as likely as not that any of the claimed stressors leading to PTSD, if PTSD is diagnosed, are related to the Veteran's fear of hostile military or terrorist activity.

(b)  Is it at least as likely as not that any other diagnosed acquired psychiatric disorder, other than an anxiety disorder, (i) had its onset during the Veteran's period of service, or is otherwise attributable thereto; or (ii) if a psychosis, whether it originated during the one-year period immediately following his service discharge in May 1974.  

(c)  Is it at least as likely as not that any other diagnosed acquired psychiatric disorder, other than an anxiety disorder, was caused or aggravated by the Veteran's service-connected posttraumatic vascular headaches?  Input should also be furnished as to whether the Veteran's alcohol or drug dependence is caused or aggravated by his service-connected anxiety disorder or any other disorder found by the instant examination to be service incurred, or is a symptom of service-connected disability.  

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

A complete rationale for all opinions offered should be provided.  If any requested opinion cannot be provided without resort to speculation that fact and the reasons why that is the case should be fully set forth within the examination report.  In offering such opinions, the VA examiner's reference to specific items in the clinical record would be of considerable assistance.

4.  Therefore, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  He has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


